DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) that was filed on 01/28/2022 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "13" (para. 0048, line 2) and "12" (para. 0050, line 3) have both been used to designate a rim of a container;
reference characters "12" (para. 0048, line 2) and "13" (para. 0050, line 3) have both been used to designate a container.
The drawings are objected to because:
the specification states “A single rib 8’ is located on the second body inner surface 9 of the second body 2 and a pair of ribs 8 are located on the first body inner surface 6 of the first body 1” (para. 0047, lines 2-4) while referring to Fig. 4; however, Fig. 4 shows the single rib’s reference character is “8” while the reference characters for the pair of ribs are “8” and “8’”;
reference “10” is used to identify two different structural elements, i.e. an aperture on a face of the second body as shown in Fig. 3B and 8 and a slot on a top portion of the second body as shown in Fig. 5A, 5C, and 7C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “whereby a cavity is formed by at least one depression when the pair of oppositely disposed, spaced-apart body portions are joined together at the upper edges thereof” and “a cavity for releasably securing the mounting device to the container rim to increase the force required to release the mounting device from the rim of a container”. Claim 1’s recitations show that there are two cavities. However, the specification and drawings show only one cavity, which is the cavity wherein a rim of a container is nestled. For examination purposes, the cavity formed by the depression and the cavity for releasably securing the mounting device to a container’s rim are the same.
Claims 2-9 are indefinite by virtue of their dependency on claim 1.
Claim 4 recites the limitation “wherein the structure for receiving one or more accessories includes the rib”. However, claim 1 recites the limitations “a rib disposed on one or both of the inner surfaces below the depression” and “a structure for receiving one or more accessories to affix the accessories to a container”. Claim 1’s recitations show that the rib and the structure are two different things. However, claim 4 recites that the structure disclosed in claim 1 includes the rib. This makes claim 4 indefinite because the structure cannot be the rib as these are two different things, as recited in claim 1. For examination purposes, the structure in claim 1 is different from the rib and cannot comprise the rib; claim 4 will be interpreted as --any structure, that is not a rib, that can hold an accessory--.
Claim 3 recites the limitation “wherein the structure for receiving one or more accessories includes an aperture, and wherein the one or more accessories are inserted into and retained by the aperture”. Claim 1 recites the limitations “the U-shaped member including portions defining an aperture” and “a structure for receiving one or more accessories to affix the accessories to a container”. Claim 1’s recitations show that the aperture and the structure are two different things. However, claim 3 recites that the structure disclosed in claim 1 includes an aperture. It is unclear whether the aperture recited in claim 3 is different from the aperture recited in claim 1, which makes claim 3 indefinite. For examination purposes, the aperture in claim 1 and the aperture in claim 3 are different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monaghan et al. (US 20140137446 A1).

    PNG
    media_image1.png
    964
    913
    media_image1.png
    Greyscale

Claim 1 (as best understood),  Monaghan teaches a mounting member configured for releasably securing to a container defining a rim (Fig. 9-12 show a mounting member 4000 capable of releasably securing to a rim of a container 10), the mounting member comprising:
a pair of oppositely disposed, spaced-apart body portions joined together at respective upper edges thereof to form a U-shaped member defining inner surfaces (annotated Fig. 9A shows a pair of oppositely disposed, spaced apart body portions 4004 and 4006 joined at their upper edges to form a U-shaped member defining inner surfaces 4004a and 4006a), the U-shaped member including portions defining an aperture (annotated Fig. 9A shows an aperture defined by the U-shaped member, i.e. the opening between the lower edges 4004c and 4006c of the body portions);
a depression disposed on and extending across one or both of the inner surfaces (see annotated Fig. 9A), whereby a cavity is formed by at least one depression when the pair of oppositely disposed, spaced-apart body portions are joined together at the upper edges thereof (annotated Fig. 9A shows a cavity formed between the body portions);
a rib disposed on one or both of the inner surfaces below the depression (annotated Fig. 9A show a rib disposed in the inner surfaces of body portions 4004 and 4006), the rib extending across at least a portion of one or more of the inner surfaces (para. 0069, lines 1-9, and para. 0073, lines 1-9), wherein the rib contacts a portion of the container when the mounting member is secured to the container (Fig. 12 shows the rib contacts a portion of container 10);
a cavity for releasably securing the mounting device to the container rim to increase the force required to release the mounting device from the rim of a container (As discussed in the 112(b) rejection above, the cavity formed by the depression is the cavity that can releasably secure the mounting device 4000 to a rim of a container. Annotated Fig. 9A shows the cavity, while Fig. 12 shows a rim of container 10 is releasably secured within the cavity); and
a structure for receiving one or more accessories to affix the accessories to a container, wherein the accessories can be affixed at the various stages of production, shipping, marketing, and use (annotated Fig. 9A shows structure 4050 for receiving accessories; Fig. 12 shows structure 4050 has an accessory 4099).
Claim 2 (as best understood),  Monaghan teaches wherein the cavity is formed to engage with the container rim (Annotated Fig. 9A shows the cavity, while Fig. 12 shows the cavity engages with a rim of container 10).
Claim 3 (as best understood),  Monaghan teaches wherein the structure for receiving one or more accessories includes an aperture, and wherein the one or more accessories are inserted into and retained by the aperture (Fig. 12 shows an structure 4050 is an aperture for receiving an accessory 4099; see also para. 0101).
Claim 4 (as best understood),  Monaghan teaches wherein the structure for receiving one or more accessories includes the rib, and wherein the one or more accessories are inserted and retained by the rib (As discussed in the 112(b) rejection above, the structure cannot be the rib, but it is interpreted to be anything that can receive and hold an accessory. Fig. 12 shows structure 4050 is capable of receiving and retaining an accessory 4099).
Claim 5 (as best understood),  Monaghan teaches wherein the U-shaped member further comprises outer surfaces including at least one tactile element to provide a gripping surface to assist securing the mounting to the container (Fig. 9A and 12 show outer surface 4004b having tactile element 4020, 4030 that provides a gripping surface. Examiner notes that the term “tactile” means “perceptible by touch” [https://www.merriam-webster.com/dictionary/tactile]).
Claim 6 (as best understood),  Monaghan teaches wherein the at least one tactile element is configured to display information related to the container (tactile element 4030 is configured to display information related to the container; para. 0092).
Claim 8 (as best understood),  Monaghan teaches wherein the container is configured to hold a plant (It is noted that applicant is not claiming a mounting member and a container in combination as shown in the limitation of claim 1, i.e. “a mounting member configured for releasably securing to a container defining a rim” [emphasis added], so this limitation is interpreted as an intended use. Container 10 is capable of holding a plant).
Claim 10,  Monaghan teaches a mounting device for affixing one or more accessories to a product edge or container rim (Fig. 9-12 show a mounting device 4000 capable of affixing accessories to a product edge or container rim), the mounting device comprising:
a first body portion and a second body portion, each body portion defining a top end and a bottom end, wherein each of the first and second body portion top ends are joined together such that the first body portion overlaps the second body portion (Annotated Fig. 9A shows first body portion 4004 and second body portion 4006 joined at top ends, which are opposite their bottom ends 4004c, 4006c; Fig. 9A also shows the first body portion 4004 overlaps second body portion 4006);
a depression located proximal the first and second body portion top ends and extending across an inner surface of one or both of the first body portion and second body portion (see annotated Fig. 9A for the depression), wherein the depression forms a cavity between the first body portion and the second body portion when the first and second body portions are joined (see annotated Fig. 9A for the cavity), and wherein the cavity is configured to engage with the product edge or container rim to increase the force required to remove the mounting device container (Annotated Fig. 9A shows the cavity, while Fig. 12 shows a rim of container 10 is engaged within the cavity),
a rib located below the depression and extending across the inner surface of the first or second body portions (annotated Fig. 9A show a rib disposed in the inner surfaces of body portions 4004 and 4006), the rib defining a raised projection surface that contacts the product or container (annotated Fig. 9A shows the rib defines a raised projection surface; Fig. 12 shows the rib contacts the container),
an aperture formed through a portion of the first body portion or second body portion for receiving one or more accessories (Fig. 12 shows aperture 4050 formed through a portion of the first body portion or second body portion is capable of receiving an accessory 4099.);
wherein the mounting device is removably attached to the product edge or rim of the container holding a product to enhance the various stages of production, shipping, sale, and use of the product by allowing the one or more accessories to be affixed to the product or container (Fig. 9-12 show that the mounting device 4000 is removably attached to a rim of container 10 and allows an accessory 4099 to be affixed to a container).
Claim 11, Monaghan teaches further comprising a tactile element located on an outer surface of the first or second body portion(s) to assist with the attachment of the mounting device to a product edge or container rim by increasing the ability to grip the mounting device while clamping the mounting device to the product edge or rim of the container holding a product (Fig. 9A and 12 show outer surface 4004b having tactile element 4020, 4030 that provides a gripping surface.).
Claim 12,  Monaghan teaches wherein the tactile element is configured to represent a brand logo (tactile element 4030 is capable of representing a brand logo).
Claim 13,  Monaghan teaches wherein the one or more accessories are inserted into the aperture and displays information relating to the product or the product within the container (Fig. 12 shows accessory 4099 is inserted into aperture 4050 and displays information about products within container 10).
Claim 14,  Monaghan teaches wherein the one or more accessories are inserted into the aperture and engages the product to stabilize the product or product within the container (It is noted that applicant is not claiming one or more accessories in combination with a mounting device as shown in the limitation of claim 10, i.e. “an aperture… for receiving one or more accessories” [emphasis added], so this limitation is interpreted as an intended use. Monaghan’s aperture is capable of holding an accessory that can engage a product to stabilize it).
Claim 15,  Monaghan teaches wherein the rib clamps the one or more accessories against the product or container holding a product (The ribs shown in annotated Fig. 9A is capable of clamping an accessory against a product or container).
Claim 16,  Monaghan teaches wherein the first body portion and second body portion are formed by a single piece construction (para. 0062, lines 6-8).
Claim 17,  Monaghan teaches wherein the first body portion and second body portion are formed by a two-piece construction (para. 0062, lines 1-6).
Claim 19,  Monaghan teaches wherein the product is a live plant (It is noted that applicant is not claiming a mounting device and a product in combination as shown in the limitation of claim 10, i.e. “a mounting device for affixing one or more accessories to a product edge or container rim” [emphasis added], so this limitation is interpreted as an intended use. The product on container 10 can be a live plant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monaghan et al. (US 20140137446 A1) in view of Newton (US 20130206641 A1).
Claim 7 (as best understood),  Monaghan teaches that the mounting member (ref. 4000) can be formed by molding (para. 0061). However, Monaghan fails to explicitly disclose that the mounting member is formed of a plastic for injection molding. Regardless, Newton teaches a mounting member (ref. 10) configured for releasably securing to a container (ref. 102) defining a rim comprising a pair of oppositely disposed, spaced apart body portions (ref. 12, 14) forming a U-shaped member, wherein the U-shaped member is formed of a resilient plastic suitable for plastic injection molding (para. 0032, lines 6-13).
Monaghan and Newton are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. mounting members. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monaghan’s mounting member (ref. 4000) to incorporate the teachings of Newton to make the mounting member out of plastic suitable for injection molding (Newton, para. 0032, lines 6-13). The motivation would have been because plastics have a low cost and injection molding offers high repeatability and reliability.
Claim 20,  Monaghan teaches that the mounting member (ref. 4000) can be formed by molding (para. 0061). However, Monaghan fails to explicitly disclose that the mounting member is formed of a plastic for injection molding. Regardless, Newton teaches wherein the mounting device is formed of a plastic material suitable for plastic injection molding (para. 0032, lines 6-13).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monaghan’s mounting member (ref. 4000) to incorporate the teachings of Newton to make the mounting member out of plastic suitable for injection molding (Newton, para. 0032, lines 6-13) for the same reason as claim 7 above.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Monaghan et al. (US 20140137446 A1) in view of Gladman (US 8250791 B2).
Claim 9 (as best understood),  Monaghan fails to explicitly disclose that the mounting includes a compartment for an illumination system. Gladman teaches a mounting member (ref. 103) configured for releasably securing to a container (ref. 190, 194) defining a rim (ref. 192, 196) comprising a pair of oppositely disposed, spaced apart body portions (ref. 104, 122) forming a U-shaped member (Fig. 3 shows body portions 104 and 122 form a U-shaped member), wherein the U-shaped member includes a compartment for an illumination system (Fig. 3 shows a compartment for an illumination system 162).
Monaghan and Gladman are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. mounting members. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monaghan’s mounting member (ref. 4000) to incorporate the teachings of Gladman to make the mounting member have a compartment for an illumination system (Gladman, Fig. 3, ref. 162). The motivation would have been because the illumination system directs a viewer’s attention to the mounting member.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Monaghan et al. (US 20140137446 A1) in view of Houghton (US 0623083 A).
Claim 18, Monaghan fails to explicitly disclose a male adaptor and a female adaptor on the first and second body portions, respectively. However, Houghton teaches a mounting device (ref. B) having a first body portion (ref. a), a second body portion (ref. c), a depression (ref. h), wherein the first body portion (ref. a) is formed with a male adaptor (ref. j) and the second body portion (ref. c) is formed with a female adaptor configured to receive the male adaptor (female adaptor i is configured to receive male adaptor j).
Monaghan and Houghton are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. mounting devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Monaghan’s mounting member (ref. 4000) to incorporate the teachings of Gladman to make the first body portion (Monaghan: ref. 4004) and the second body portion (Monaghan: ref. 4006) have a male adaptor (Houghton: ref. j) and a female adaptor (Houghton: ref. i), respectively; more specifically, the female and male adaptors will be located where the first and second body portions (Monaghan: ref. 4004, 4006) are connected together). The motivation would have been because this allows for the bodies to be locked against swinging with respect to each other (Houghton, pg. 1, lines 55-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Slavsky (US 4882862 A) teaches a mounting member for releasably securing to a container’s rim having a pair of opposite, spaced-apart body portions joined together, a depression, a cavity formed from the depression, a rib, and a structure for receiving an accessory. However, the mounting member is not U-shaped.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631    


/Muhammad Ijaz/Primary Examiner, Art Unit 3631